Case 2:17-cv-01786-WJM-ESK Document 94 Filed 01/19/21 Page 1 of 7 PageID: 2721


                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
  ----------------------------------------------------- X
 TERRENCE FREEMAN and BRADLEY :
 WARD                                                   :
 Individually and on Behalf of All Other                :
 Persons Similarly Situated.                             : Case No.: 2:17-cv-1786-WJM-MF
                                                         :
                                                         :
                                Plaintiffs,              :
                 -against-                               :
                                                         :
 SAM’S EAST INC., SAM’S WEST, INC., :
 SAM’S CLUB, an operating Segment of                     :
 Wal-Mart Stores, Inc., and WAL-MART                     :
 STORES, INC.,                                           :
                                                         :
                                                         :
                              Defendants.               :
                                                        X


  PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                     WITHOUT PREJUDICE
                                   Marc S. Hepworth
                                   Charles Gershbaum
                                   David A. Roth
                                   Rebecca S. Predovan
                                   HEPWORTH GERSHBAUM & ROTH PLLC
                                   192 Lexington Avenue, Suite 802
                                   New York, New York 10016
                                   Telephone: (212) 545-1199
                                   Facsimile: (212) 532-3801




                                            1
Case 2:17-cv-01786-WJM-ESK Document 94 Filed 01/19/21 Page 2 of 7 PageID: 2722




     I.      PRELIMINARY STATEMENT

          Plaintiffs, Terrance Freeman1 and Bradley Ward (collectively, “Plaintiffs”),

 along with Rupi Nahal, Steven Hoggard, and Sean Sheehan other Opt-in Fresh

 Assistant Managers (collectively FAMs) who were employed by Defendants Sam’s

 East Inc., Sam’s West, Inc., Sam’s Club, an operating segment of Wal-Mart Stores,

 Inc., and Wal-Mart Stores, Inc. (collectively, “Defendants” or “Sam’s Club”) submit

 this memorandum in opposition to Defendant’s Motion to Dismiss the Claims of all

 Opt-ins without Prejudice. In Plaintiffs Complaint they allege that Sam’s Club

 misclassified its FAMs as exempt and failed to pay them overtime compensation for

 hours worked in excess of forty (40) per workweek, in violation of the FLSA, 29

 U.S.C. §§ 201, et seq., even though AMs spend the majority of their workdays

 performing non-exempt, retail clerk duties such as: cashiering; customer service;

 unloading the merchandise and stocking the shelves; organizing merchandise and

 displays; and cleaning the store, including the backrooms. While successful on the

 issue of conditional certification, to date Defendants have done nothing to establish

 its defenses on the merits or to challenge the veracity of Plaintiffs’ misclassification

 claims.




 1
  On June 11, 2018, Defendants moved to dismiss Terrence Freeman. See Dkt. No
 55. On July 16, 2018, Terrence Freeman was dismissed. See Dkt. No. 59.
                                            1
Case 2:17-cv-01786-WJM-ESK Document 94 Filed 01/19/21 Page 3 of 7 PageID: 2723




       II.      RELEVANT PROCEDURAL HISTORY

             On March 16, 2017, Plaintiffs filed a Complaint alleging that Sam’s Club

 misclassified AMs as exempt because their primary duty was non-managerial work,

 and willfully failed to pay them and other similarly situated AMs overtime for all

 hours worked in excess of forty (40) per workweek. Complaint (ECF No. 1).

 Subsequently, Sam’s Club admitted that it failed to pay FAMs overtime, but claims

 they are not required to do so because FAMs were properly classified. See Answer

 (ECF No. 15 at Affirmative Defenses 27, 31). Plaintiff filed their motion for notice

 on July 28, 2018 and the Court denied the motion on November 8, 2018. ECF No.

 67.

       III.     ARGUMENT

       A. The Claims of the Opt-in Plaintiffs Should Not Be Dismissed.

             This Court’s decision to deny 216(b) only determined the issue of whether

 notice should issue. This decision does not as Defendants suggest require the

 dismissal of all opt-ins. The Court can at its discretion allow the opt-ins to continue

 in the action. See, e.g., Brown v. Barnes and Noble, Inc., 2018 WL 3105068, at *19

 (S.D.N.Y. June 25, 2018).

             There is no present deadline in this action by which Plaintiffs must renew their

 motion for the issuance of 216(b) notice and Plaintiffs have communicated to the

 Court that it is considering filing a renewed motion.


                                                 2
Case 2:17-cv-01786-WJM-ESK Document 94 Filed 01/19/21 Page 4 of 7 PageID: 2724




       Defendants’ argument that that conditional certification is a necessary

 prerequisite to individuals opting into a FLSA collective action is simply

 incorrect. While conditional certification is an important procedural device that

 enables district courts to facilitate an orderly FLSA notice and opt-in process, see

 generally Hoffman-La Roche, 493 U.S. at 170-73, the Third Circuit has made clear

 that conditional certification “‘is neither necessary nor sufficient for the existence

 of a representative action under FLSA.’” Symczyk, 656 F.3d at 194 (quoting Myers

 v. Hertz Corp., 624 F.3d 537, 555 n. 10 (2d Cir. 2010)) (emphasis supplied); see

 also Zavala, 691 F.3d at 536 (repeating same quote).

       In other words, FLSA collective actions can go forward (subject to the district

 court’s potential “decertification” of the collective after the close of discovery)

 without the plaintiffs ever obtaining conditional certification. This point is made

 abundantly clear in footnote 10 of the Second Circuit’s Myers opinion (which is the

 same footnote from which the Third Circuit quotes in both Symczyk and Zavala):

       Indeed, while courts speak of “certifying” a FLSA collective action, it is

 important to stress that the “certification” we refer to here is only the district court’s

 exercise of the discretionary power, upheld in Hoffmann-La Roche, to facilitate the

 sending of notice to potential class members. Section 216(b) does not by its terms

 require any such device, and nothing in the text of the statute prevents plaintiffs from

 opting in to the action by filing consents with the district court, even when the notice


                                             3
Case 2:17-cv-01786-WJM-ESK Document 94 Filed 01/19/21 Page 5 of 7 PageID: 2725




 described in Hoffmann-La Roche has not been sent, so long as such plaintiffs are

 “similarly situated” to the named individual plaintiff who brought the action. Thus

 “certification” is neither necessary nor sufficient for the existence of a representative

 action under FLSA, but may be a useful “case management” tool for district courts

 to employ in “appropriate cases.” Myers, 624 F.3d at 555 n. 10 (emphasis supplied;

 internal citations omitted).

         Contrary to Defendants’ assertion, the Court in Halle v. West Penn Allegheny

 Health System Inc., 842 F.3d 215, 227 (3d Cir. 2016), simply held that the District

 Court’s decision was not appealable, following the District Court’s decision to strike

 the collective action claims within the Complaint and dismiss the opt-in plaintiffs.

 Defendants’ citation to Lusardi v. Lechner, 855 F.2d 1062, 1079 (3d Cir. 1988), is

 also distinguishable in Lusardi the Third Circuit likened conditional certification to

 a discovery device and the Court’s order and the comments made therein followed

 a motion for decertification.2

     IV.     CONCLUSION

         For all the foregoing reasons, Plaintiffs respectfully submit that the Court

 should deny Defendants’ motion in its entirety.


 Dated: January 19, 2021                         Respectfully submitted,

 2
   If the Court chooses to grant Defendants’ motion Plaintiffs respectfully request that it make it
 clear within its order that the Opt-in Plaintiffs’ statute of limitations will continue to be tolled for
 90 days, thereby allowing the Opt-In Plaintiffs an opportunity to refile their cases individually.

                                                    4
Case 2:17-cv-01786-WJM-ESK Document 94 Filed 01/19/21 Page 6 of 7 PageID: 2726




                                B y : s/Marc S. Hepworth
                                     Marc S. Hepworth
                                     Charles Gershbaum*
                                     David A. Roth*
                                     Rebecca S. Predovan*
                                     HEPWORTH GERSHBAUM & ROTH
                                     PLLC
                                     192 Lexington Avenue, Suite 802
                                     New York, New York 10016
                                     Telephone: (212) 545-1199
                                     Facsimile: (212) 532-3801

                                    *Pro hac vice admitted




                                      5
Case 2:17-cv-01786-WJM-ESK Document 94 Filed 01/19/21 Page 7 of 7 PageID: 2727




                        CERTIFICATE OF SERVICE
       I, Marc S. Hepworth, hereby certify that a true and accurate copy of the
 foregoing was served on all counsel of record on January 19, 2021 via the ECF
 system.
                                     s/ Marc S. Hepworth




                                        6
